DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 314, in Figure 3.  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following features:
a second lattice structure of claims 9 and 18. While, the drawings show a lattice structure (e.g. lattice structure 216), the lattice 216 is depicted as a single continuous lattice, not two discrete lattices. Correction/clarification is requested.
a motor combustion control assembly (ln. 1-2, clm. 8 and 17).
The features must be shown or cancelled from the claims. No new subject matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1 and 5-9 are objected to for excessive shading, see MPEP 1.84 (m) which requires line drawings only. 

Specification
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a fuel tank” of claims 1, 6, 10 and 15. This term cannot be found in the Specification. 
The specification is objected to for the following informalities: 
§[0007], ln. 2 reads “with a first longitudinal axis along and an outer wall and an inner wall surface”. Correction is required. 
§[0007],§[0016], and §[0017] in the last line of each, read “…by which a liquid fuel within the fuel tank may reduce a slosh of the liquid during movement of the system as the system moves along the longitudinal axis.” Is the liquid reducing the slosh? Correction/clarification is required. 
§[0026] indicates that figure 4 illustrates substructures of the propellant tank, however §[0040], ln. 3 indicates that figure 4 illustrates a cutout of an oxidizer tank. Furthermore, the disclosure indicates (404) depicts an oxidizer tank in figure 4. Correction is required. 
§[0029] reads “Figs. 7 through 9 illustrated propellant management geometries…” Replace ‘illustrated’ with ‘illustrate’.
§[0031], ln. 4 reads “…a portion of the internal space defies by the sides of the propellant tank”. Examiner suggests replacing ‘defies’ with ‘defines’.
§[0035], beginning ln. 9, reads “In many embodiments, the motor portion 204 of the satellite may be configured to hold a liquid propellant system (210 and 212) which would contain a propellant section 210 and an oxidizer section 212. Each portion of the propellant may be a separate and distinct section to keep the propellant and the oxidizer separated until they are needed for propulsion. Many embodiments may also have control valves 214 connected to the propellant and oxidizer tanks to control the flow of the fuel into the combustion chamber 208. [0036] In accordance with many embodiments the internal volume of the fuel tank system may have a lattice structure 216 that extends throughout the tank system.” Examiner draws attention to the underlined portions of the above paragraphs. It is understood to a person having ordinary skill in the art that a propellant is an explosive substance consisting of a fuel and an oxidizer that when combined react rapidly and violently to produce large volumes of hot gas. As applicant indicates above, each portion of the propellant should be kept separated until they are needed for propulsion. Applicant appears to use the terms propellant and fuel interchangeably throughout the disclosure. While a propellant is a fuel and can be referred to as fuel, in the particular instance of this application, it is not recommended. Examiner suggests clarifying between the liquid propellant system (210, 212), the oxidizer, the fuel and the propellant. Lastly, why are 210 and 212 referred to as ‘sections’ rather than ‘tanks’? Correction/clarification is required.
An example suggestion for correction is shown below for at least these instances: 
§[0035], beginning ln. 9, “In many embodiments, the motor portion 204 of the satellite may be configured to hold a liquid propellant system (210 and 212) which would contain a  and an oxidizer section 212. Each portion of the propellant may be a separate and distinct section to keep the  and the oxidizer separated until they are needed for propulsion. Many embodiments may also have control valves 214 connected to  to control the flow of the fuel into the combustion chamber 208. [0036] In accordance with many embodiments the internal volume of  may have a lattice structure 216 that extends throughout the (tanks) .” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 5, 11 and 14 recites the limitation "the tank" in lines 1 and 2 of the claims.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 10 recite the limitation “a fuel tank” in line one of the claims, claims 2, 5, 11 and 14 recite the limitation “the tank” as mentioned above, claims 9 and 18 recite the limitation “at least a second tank”, and claim 21 recites the limitation “a first tank”. The specification discloses a multitude of embodiments, each with a tank or tanks. Therefore, it is unclear to the examiner what tank is being claimed in each instance. For example the specification discloses at least the following tanks: 
A propellant tank design, Fig. 1
A motor portion 102 that can house fuel tanks
An oxidizer section 212
A propellant section 210 
An oxidizer tank 310
A propellant tank 312
An oxidizer tank 404
Top view of a propellant tank, Fig. 5
A tank 500
Cross sectional view of a propellant tank, Fig. 6
A tank system 600 
Because there is no mention of a fuel tank, other than the possibility of one in the motor portion of Fig. 1, it is unclear which reference number depicts the fuel tank. Is ‘the tank’ of claims 2, 5, 11 and 14  referring to ‘a tank’ (500) in Fig. 5? To which tanks is ‘a first tank’ and ‘at least a second tank’ of claims 9, 18 and 21 referring? It is recommended that Applicant use consistent terminology from the disclosure in the claim language to avoid confusion and improve clarity of the record.  
Claims 6, 8, 15 and 17 recite the limitations “a motor system” (ln. 2, clm. 6 and 15), “a motor combustion chamber” (ln. 3, clm. 6 and 15), and “a motor combustion control assembly” (ln. 1-2, clm. 8 and 17). It is unclear what exactly is being claimed from the claim language. The specification identifies Fig. 10A, a satellite motor mounting structure. The specification also discloses the following are in the figures: 
A motor combustion chamber (1002)
A motor portion (102, 204, 304)
A motor combustion unit (410)
A motor combustion chamber and controls (208)
A motor combustion chamber (308)
While there is a motor combustion chamber 308 identified, it is unclear to which item number ‘a motor system’ and ‘a motor combustion control assembly’ is referring. It is recommended that Applicant use consistent terminology from the disclosure in the claim language to avoid confusion and improve clarity of the record. Examiner notes that, to a person having ordinary skill in the art, there is a substantial difference between a motor combustion control and a motor combustion control assembly.
Claims 6 and 15 recite the limitation "the fuel line" in the last lines of each claim.  There is insufficient antecedent basis for this limitation in the claims.
Claim 16 recites the limitation “the flow of propellant” in the last line of the claim, however propellant has not been established as the liquid fuel in the fuel tank. 
Claims 2 and 11 recite the limitation “wherein the tank further comprises a propellant management device”. The limitation is indefinite. §[0037] states:  In addition to the structural support that a lattice element may provide, internal lattice structures can also serve as an anti-slosh feature within the tank volume. As a type of propellant management device, an anti-slosh feature can help to control the movement of the propellant during the movement of the satellite.  And, §[0038] states: The internal lattice structure shown in Figs. 2, 3, and 5 can act as an anti-slosh feature by providing additional surface area by which to create additional surface tension within the liquid fuel components. The additional surface tension can help to manage the movement of the fuel within the tanks and thereby reduce the slosh. But, in contrast §[0040] indicates that Fig. 4 represents that other embodiments may have additional propellant management devices integrated within the fuel tank system.
Because Applicant describes the lattice structure as a PMD and further states ‘In many embodiments, another PMD may be integrated within the fuel tank system’, it is unclear if the ‘propellant management device’ of claim 2 is distinct from or the same as the ‘lattice structure’ of claims 1 and 10, respectively, much less the nature of such a distinction. Dependent claims 3-9, 12-13 and 19 fail to cure the deficiency.
Regarding claims 21 and 22, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “wherein the propellant management device has a plurality of geometric shapes defining a geometry, and the dependent claim 22 also recites “wherein the geometry is selected from a group consisting of gyroid, diamond, and Schwarz”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 	Correction/clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 10, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veto et al., US 2018/0229863 A1, (hereinafter Veto).
Regarding claim 1, Veto discloses a liquid propellant storage system (Fig. 1: pressurized fuel propellant vessel, §[0032]) comprising: 
a fuel tank (12: vessel, Fig. 1) with an inner wall surface forming an internal cavity of the tank (internal cavity of tank exposed in cross section view of tank, Fig. 1) wherein the internal cavity is configured to contain a liquid fuel (§[0049]: with vessel 12 operating as a propellant fuel container), 
a lattice structure (grid stiffened structure 10; see figure 1: cross section view of grid stiffened construction of a vessel) disposed within the internal cavity thereby occupying a volume within the cavity (Fig. 1), wherein the lattice structure comprises: 
multiple interlinking members (Examiner notes that Fig. 5 depicts multiple elongated ribs 13) that extend from one edge of the inner tank wall to another edge (§[0042] As seen in FIG. 3, elongated rib 13 defines free sidewall 40 which extends from wall 18 positioned on first side 42 of elongated rib 13 and extends in a direction T about elongated rib 13 and transverse to the elongated dimension D to wall 18 positioned on second side 44 of elongated rib 13), and 
the lattice structure  is connected to a plurality of points (connection points of ribs 13, Fig. 7) on the inner wall surface of the fuel tank such that the lattice structure provides additional strength to the fuel tank (§[0032]: Grid stiffened structure 10 provides vessel 12 with resistance to buckling with respect to compression loads and hoop stress resistance to pressure loads) and 
wherein the lattice structure (10) provides additional surface area (§[0047]: With elongated ribs 13 providing increased surface area and being positioned within vessel 12) which a slosh of the liquid fuel within the fuel tank may be reduced (§[0044]: …to mitigate fluid contents sloshing within vessel 12 such that for example liquid propellant such as liquid oxygen or liquid hydrogen which may move side to side within wall 18 of cylindrical shape 16 during flight will be resisted with ribs which extend further away from wall 18 and thereby confronting the moving fluid).

Regarding claim 2, Veto discloses the liquid propellant storage system of claim 1 wherein the tank further comprises a propellant management device (grid stiffened structure 10; see also related rejection of claim 2 under §112(b) detailed hereinabove) disposed in a portion of the tank (as shown in Fig. 1),  wherein the propellant management device controls the flow of fuel from the internal cavity of the tank to a fuel line (exit 76, as shown in Fig. 19; see also §[0056]).

Regarding claim 5,  Veto discloses the liquid propellant storage system of claim 1, wherein the shape of the tank is selected from a group consisting of, cuboidal, cylindrical, spherical, prismatic, and conical. (16: Cylindrical shape, Fig. 1).

Regarding claim 10,  Veto discloses a liquid propellant storage system (§[0006], general aerospace applications), (§[0047], the vessel 12, for spacecraft conditions) comprising a liquid propellant storage system (Fig. 1, §[0049], propellant fuel container) comprising: 
a fuel tank (12: vessel, Fig. 1) with an inner wall surface (18: second wall, Fig. 10) forming an internal cavity  of the tank (internal cavity of tank exposed in cross section view of tank, Fig. 1) wherein the internal cavity is configured to contain a liquid fuel (§[0049]: with vessel 12 operating as a propellant fuel container), 
a lattice structure (10) disposed within the internal cavity thereby occupying a volume within the cavity (Fig. 1), wherein the lattice structure comprises:
		multiple interlinking members (Examiner notes that Fig. 5 depicts multiple elongated ribs 13) that extend from one edge of the inner tank wall to another edge (§[0042] As seen in FIG. 3, elongated rib 13 defines free sidewall 40 which extends from wall 18 positioned on first side 42 of elongated rib 13 and extends in a direction T about elongated rib 13 and transverse to the elongated dimension D to wall 18 positioned on second side 44 of elongated rib 13),
and the lattice structure is connected to a plurality of points (connection points of ribs 13, Fig. 7) on the inner wall surface (18) of the fuel tank such that the lattice structure provides additional strength to the fuel tank (§[0032]: Grid stiffened structure 10 provides vessel 12 with resistance to buckling with respect to compression loads and hoop stress resistance to pressure loads) and 
wherein the lattice structure provides additional surface area (§[0047}: With elongated ribs 13 providing increased surface area and being positioned within vessel 12) which a slosh of the liquid fuel within the fuel tank may be reduced (§ [0044]…to mitigate fluid contents sloshing within vessel 12 such that for example liquid propellant such as liquid oxygen or liquid hydrogen which may move side to side within wall 18 of cylindrical shape 16 during flight will be resisted with ribs which extend further away from wall 18 and thereby confronting the moving fluid).

Regarding claim 19, Veto discloses the liquid propellant storage system of claim 1, wherein the storage system is formed using additive manufacturing (§[0036]: Known additive manufacturing technology can be selectively employed).
Regarding claim 21, Veto discloses a liquid propellant storage system comprising: 
a first tank (12: vessel, Fig. 1) with an inner wall surface (18: second wall, Fig. 10) forming an internal cavity  of the tank (internal cavity of tank exposed in cross section view of tank, Fig. 1)
wherein the internal cavity is configured to contain a liquid fuel (§[0049]: with vessel 12 operating as a propellant fuel container), 
a propellant management device (10) disposed within the internal cavity wherein the propellant management device occupies the entire internal cavity (Fig. 1) and wherein the propellant management device has a plurality of geometric shapes (14: parallelogram, 23: triangle, 32: tear drop shape) defining a geometry wherein the defined geometry comprises multiple interlinking members (Examiner notes that Fig. 5 depicts multiple elongated ribs 13) that extend from one edge of the inner tank wall to another edge (§[0042] As seen in FIG. 3, elongated rib 13 defines free sidewall 40 which extends from wall 18 positioned on first side 42 of elongated rib 13 and extends in a direction T about elongated rib 13 and transverse to the elongated dimension D to wall 18 positioned on second side 44 of elongated rib 13), such that the liquid fuel can flow within the plurality of geometric shapes (P1, P2, P3: each define a flow path around boundary shapes)(§[0054: As mentioned earlier this boundary shape can be one of a number of shapes ortho-grid, iso-grid, parallelogram, tear/rain drop, hexagonal/honeycomb, etc.).

	Regarding claim 22, Veto discloses the liquid propellant storage system of claim 21, wherein the geometry is selected from a group consisting of gyroid, diamond, and Schwarz. (Fig. 1, see diamond geometry).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veto, and in further view of Robert, US 4,397,408.
Regarding claim 11, modified Veto further discloses the satellite structure of claim 10, wherein the tank further comprises a propellant management device (10; see also related rejection of claim 11 under §112(b) detailed hereinabove) disposed in a portion of the tank (98: portion 98 of a plurality of stiffeners 24), wherein the propellant management device controls the flow of fuel from the internal cavity of the tank to a fuel line (exit 76, as shown in Fig. 19; see also §[0056]). 

Regarding claim 14, modified Veto discloses the satellite structure of claim 10, wherein the shape of the tank is selected from a group consisting of, cuboidal, cylindrical, spherical, prismatic, and conical. (16: Cylindrical shape, Fig. 1)

Regarding claim 20, modified Veto discloses the satellite structure of claim 10, wherein the storage system is formed using additive manufacturing (see again §[0036]). 

Claims 3 - 4 and 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Veto as applied to claim 1 above and Veto modified by Robert as applied to claim 10 above, and further in view of Yamamoto et al., US 2011/0214410 (hereinafter Yamamoto).
Regarding claim 3, as best understood, Veto discloses the liquid propellant storage system of claim 2, with the propellant management device and the lattice structure (grid stiffened structure 10; see also related rejection of claim 2 under §112(b) detailed hereinabove). 
Veto is silent wherein the propellant management device and the lattice structure are made from a metallic foam.
Yamamoto teaches a propellant storage system (Fig. 1) wherein a propellant management device and a lattice structure (entirety of 25: propellant holding member, Fig. 1) is made from a metallic foam. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the propellant storage system disclosed by Veto with the teachings of Yamamoto, so that the propellant management device and the lattice structure is made from a metallic foam. It would be beneficial because the metallic foam would hold the liquid propellant in its pores allowing better management of the propellant. 
	Alternatively, Veto discloses the claimed invention except for a metallic foam.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use metallic foam to make the propellant management device and the lattice structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. The purpose would be to ensure that the PMD/lattice structure are made of a well-known, sufficiently strong, and lightweight material.

Regarding claim 4, modified Veto discloses the liquid propellant storage system of claim 2, wherein the propellant management device has a variable gradient density.
 (Veto, Fig. 1, Note: the lattice surface seen in Figure 1 inherently has a variable gradient density).

Regarding claim 12, as best understood, Veto and Robert discloses the satellite structure of claim 11, with the propellant management device and the lattice structure (grid stiffened structure 10; see also related rejection of claim 2 under §112(b) detailed hereinabove). 
Modified Veto is silent wherein the propellant management device and the lattice structure are made from a metallic foam.
Yamamoto teaches a propellant storage system (Fig. 1) wherein a propellant management device and a lattice structure (entirety of 25: propellant holding member, Fig. 1) is made from a metallic foam. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the propellant storage system disclosed by Modified Veto with the teachings of Yamamoto, so that the propellant management device and the lattice structure is made from a metallic foam. It would be beneficial because the metallic foam would hold the liquid propellant in its pores allowing better management of the propellant. 
	Furthermore, Veto discloses the claimed invention except for a metallic foam.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use metallic foam to make the propellant management device and the lattice structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 13, modified Veto discloses the satellite structure of claim 10, wherein the propellant management device has a variable gradient density (as shown in Fig. 1, the grid stiffened structure 10 inherently has a variable gradient density by virtue of the structure of alternating ribs 13 and voids).

Claims 6 - 8 and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Veto as applied to claim 1 above and over Veto and Robert as applied claim 10 above, and further in view of Droppers, US 2016/0200457 A1. 
Regarding claim 6, Veto discloses the liquid propellant storage system of claim 1. 
Veto does not appear to specifically disclose a motor system integrated within the volume of the tank and wherein the motor system comprises a motor combustion chamber connected to an exhaust nozzle wherein the motor system receives fuel from the fuel tank into the motor combustion chamber through the fuel line.
Droppers teaches a liquid propellant storage system (Figs. 1 and 2) comprising a motor system (110 plus associated ‘plumbing’, Fig. 2) integrated within the volume of a tank, wherein the motor system comprises a motor combustion chamber (210, Fig. 2) connected to an exhaust nozzle (see annotated Fig. 2, exhaust nozzle).


    PNG
    media_image1.png
    603
    783
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the liquid propellant storage system of Veto to include a motor system integrated within the volume of the tank and wherein the motor system comprises a motor combustion chamber connected to an exhaust nozzle as taught by Droppers, whereby in Veto as modified the motor system receives fuel from the at least one fuel tank into the motor combustion chamber through the fuel lines (76), in order to ensure a compact propellant storage system and motor system in one unit for use in small spacecraft applications.

Regarding claim 7, modified Veto discloses the liquid propellant storage system of claim 6, but does not appear to specifically disclose the invention further comprising at least one fuel control valve integrated within the volume of the internal cavity of the tank and wherein the at least one fuel control valve controls the flow of fuel from the internal cavity to the motor system.
Dropper teaches at least one fuel control valve (Droppers, 328: check valve, Fig. 3) integrated within the volume of the internal cavity of the tank and wherein the at least one fuel control valve controls the flow of propellant from the internal cavity to the motor system (§[0032]: Rocket motor fuel line 366 supplies pressure regulated GCH4 to GCH4 run valve 326 which controls the flow of GCH4 fuel to rocket motor 110 via GCH4 check valve 328).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the liquid propellant storage system of Veto to include at least one fuel control valve integrated within the volume of the internal cavity of the tank and wherein the at least one fuel control valve controls the flow of propellant from the internal cavity to the motor system, as taught by Droppers, so that the fuel control valve could prevent back pressure from the rocket motor, from reaching the main propellant line.

Regarding claim 8, modified Veto discloses the liquid propellant storage system of claim 6, but does not appear to specifically disclose the invention further comprising a motor combustion control assembly disposed within the motor combustion chamber.
Dropper teaches a motor combustion control assembly (Droppers, injector 204; Fig. 2) disposed within the motor combustion chamber (as shown in Droppers, Fig. 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the liquid propellant storage system of Veto to include a motor combustion control assembly disposed within the motor combustion chamber, as taught by Droppers, so that coolant, GOX and GCH4 could be directed into the combustion chamber.

Regarding claim 15, Veto and Robert disclose the satellite structure of claim 10.
Veto does not appear to specifically disclose a motor system integrated within the volume of the tank and wherein the motor system comprises a motor combustion chamber connected to an exhaust nozzle wherein the motor system receives fuel from the fuel tank into the motor combustion chamber through the fuel line.
Droppers teaches a satellite system (Figs. 1 and 2) comprising a motor system (110 plus associated ‘plumbing’, Fig. 2) integrated within the volume of a tank, wherein the motor system comprises a motor combustion chamber (210, Fig. 2) connected to an exhaust nozzle (see annotated Fig. 2 above, exhaust nozzle), and wherein the motor system receives fuel from the at least one fuel tank into the motor combustion chamber through the fuel lines.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the satellite system of Veto with the teachings of Droppers whereby in Veto modified by Droppers  the liquid propellant storage system comprises a motor system integrated within the volume of the tank (Veto, 12, Fig. 1), wherein the motor system comprises a motor combustion chamber connected to an exhaust nozzle, and wherein the motor system receives fuel from the at least one fuel tank in to the motor combustion chamber through the fuel lines (Veto, 76, Fig. 19).
The benefit being a compact satellite system for use in small spacecraft applications.

Regarding claim 16, Veto and Robert disclose the satellite structure of claim 15, further comprising at least one fuel control valve (Droppers, 328: check valve, Fig. 3) integrated within the volume of the internal cavity of the tank and wherein the at least one fuel control valve controls the flow of propellant from the internal cavity to the motor system. (§[0032]: Rocket motor fuel line 366 supplies pressure regulated GCH4 to GCH4 run valve 326 which controls the flow of GCH4 fuel to rocket motor 110 via GCH4 check valve 328). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the liquid propellant storage system of Veto to include at least one fuel control valve integrated within the volume of the internal cavity of the tank and wherein the at least one fuel control valve controls the flow of propellant from the internal cavity to the motor system, as taught by Droppers, so that the fuel control valve could prevent back pressure from the rocket motor, from reaching the main propellant line.

Regarding claim 17,  Veto and Robert disclose the satellite structure of claim 16, further comprising a motor combustion control assembly ((Droppers, injector 204; Fig. 2) disposed within the motor combustion chamber (as shown in Droppers, Fig. 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the liquid propellant storage system of Veto to include a motor combustion control assembly disposed within the motor combustion chamber, as taught by Droppers, so that coolant, GOX and GCH4 could be directed into the combustion chamber.
Claims 9 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Veto and Veto modified by Robert, respectively.
Regarding claims 9 and 19, Veto discloses the liquid propellant storage system of claim 1, and Veto and Robert disclose the satellite structure of claim 10.
  Veto and modified Veto disclose the claimed invention except for a second tank adjacent to the first tank wherein the second tank comprises second internal cavity wherein the second internal cavity is configured to contain a second liquid fuel, and a second lattice structure disposed within the second internal cavity thereby occupying a volume within the second internal cavity, wherein the second lattice structure is connected to a plurality of points on an inside wall surface of the second tank such that the second lattice structure provides additional strength to the second tank and wherein the second lattice structure provides additional surface area by which a slosh of the second liquid fuel within the second tank may be reduced during movement.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention disclosed in Veto and Veto modified by Robert adding a second tank next to and parallel to the first tank, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
The benefit being that the liquid propellant storage system, furthermore, the satellite system would be capable of containing two liquid fuels.

Response to Arguments
Regarding the argument on pages 3-5 wherein Applicant asserts that “none of Veto, Robert, and/or Yamamoto, alone or in combination teach multiple interlinking members that extend from one edge of the inner tank wall to another edge.” Examiner respectfully disagrees. Although the interlinking members of Veto do not extend ACROSS A DIAMETER of the fuel tank, the interlinking members of Veto do extend from one edge of the inner tank wall to another edge along the arc of the inner perimeter of the fuel tank. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647